MEMORANDUM **
Maria Luz Contreras-Curiel, a native and citizen of Mexico, seeks review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) order denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s determination that Contreras-Curiel did not warrant cancellation of removal as a matter of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i) (the court lacks jurisdiction to review any judgment regarding the discretionary denial of relief under 8 U.S.C. § 1229b); see also Hosseini v. Gonzales, 471 F.3d 953, 956-57 (9th Cir.2006) (explaining “the REAL ID Act does not restore [ ] jurisdiction [where the petitioner] does not argue that the BIA’s discretionary denial was unconstitutional or unlawful.”).
We review questions of law de novo. Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1009 (9th Cir.2005). Contreras-Curiel contends the IJ violated due process by assuming information not in evidence. Contrary to her contention, the proceedings were not “so fundamentally unfair that she was prevented from reasonably presenting her case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted).
We deny Contreras-Curiel’s request to remand her case in light of Altamirano v. Gonzales, 427 F.3d 586 (9th Cir.2005) be*698cause, unlike Altamirano, Contreras-Curiel did not contest removability under 8 U.S.C. § 1182(a)(6)(E)(i).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.